Subject:
Composition of Divisions
ORDER
San Juan, Puerto Rico, January 3, 1967
Pursuant to the provisions of Rule 3(a) of the Rules of this Court regarding the organization of the Court in Divisions and the composition of the latter, the First Division of the Court shall be composed of Mr. Justice Blanco Lugo, Mr. Justice Marco A. Rigau, and Mr. Justice Mariano H. Ramírez Bages, together with Mr. Justice Pedro Pérez Pi-mentel as Chief Judge of Division, and the Second Division of the Court shall be composed of Mr. Justice Rafael Her-nández Matos, Mr. Justice Carlos Santana Becerra, and Mr. Justice Carlos Y. Dávila, together with Mr. Justice Emilio S. Belaval as Chief Judge of Division.
These designations shall become effective as of this date and for the rest of the present term of session which shall expire on June 30, 1967.
It was so decreed and signed.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Joaquín Berríos Secretary